The plaintiff sued the defendant for damages for the alienation of his wife's affections and for criminal conversation with her. No demurrer to the petition was filed. After the plaintiff's evidence was in, the court on motion of counsel for the defendant granted a nonsuit; and to that judgment the plaintiff excepted. Held:
(a) The suit was brought within two years of the accrual of the right of action and was not barred by the statute of limitations.
(b) The evidence, direct and circumstantial, for the plaintiff, nothing else appearing, was sufficient to carry the case to a jury, and the court erred in awarding a nonsuit.
(c) The other assignments of error on the admissibility of certain evidence are without merit.
Judgment reversed. MacIntyre and Guerry, JJ.,concur.
                       DECIDED NOVEMBER 30, 1939.